DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant's election with traverse of the restriction requirement in the reply filed on 08/26/2022 is acknowledged.  The traversal is on the ground(s) that (i) the European examiner did not require a lack of unity between the original claims 1–24 and (ii) the claims of the present invention would appear to be part of an overlapping search area.  This is not found persuasive for the following reasons.
	With regards to (i), while the European examiner did not require a lack of unity between the original claims 1–24, it is the position of the Office that Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a compound having a propellane structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ma et al. US-20160254457-A1 (hereafter "Ma"), for the reasons discussed in the previous Office action at paragraph 7.  Applicant has directly not pointed to why the shared technical feature of Groups I and II makes a contribution over the prior art in view of Ma et al. US-20160254457-A1.
	With regards to (ii), it is respectfully submitted that MPEP § 803 refers to national applications filed under 35 U.S.C. 111(a) which require independent and distinct analysis.  The instant application is entering the National Stage under 35 U.S.C. 371 and therefore requires unity of invention analysis.  See MPEP § 823.  As such, Applicant's argument is not found persuasive because overlapping search is not a criterion used to determine whether the Office may require restriction.  As discussed above and in the previous Office action, Groups I and II lack unit of invention lack unity of invention because the shared technical feature is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

After reconsideration of the requirement of election of species and in an effort to further prosecution, the requirement of election of species ONLY was previously withdrawn.  The requirement of restriction is maintained and claim 19 remains withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Amendment
The specification and claim 1 are amended due to Applicant's amendment dated 08/26/2022.  
Claims 1–23 are pending and claim 19 remains withdrawn from consideration.

The rejection of claims 1–18 and 20–23 under 35 U.S.C. 103 as being unpatentable over Ma et al. US-20160254457-A1 in view of Brown et al. US-20060063031-A1 as set forth in the previous Office Action is maintained.

Response to Arguments
Applicant’s arguments on pages 21–24 of the reply dated 08/26/2022 with respect to the rejection of claims 1–18 and 20–23 under 35 U.S.C. 103 as being unpatentable over Ma et al. US-20160254457-A1 (hereafter "Ma") in view of Brown et al. US-20060063031-A1 (hereafter "Brown") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 23 of the reply in item (1) that Brown does not teach generally that materials with hole transporting properties may include triarylamines or carbazoles.  Support for this is provided by the fact that (i) Brown exemplifies various types of hole-transporting compounds, including those with two aromatic tertiary amine moieties, instead of the functional groups thereof and (ii) Brown teaches the materials used in the specific invention of Brown, as a co-host of a phosphorescent compound in an emitting layer, together with an oxinoid compound.
Examiner's response -- Brown is relied upon in the rejection of record to show that it is known by one having ordinary skill in the art that both triarylamine and carbazole group have hole-transporting properties.  Brown recites in paragraph [0049]: "The co-host having hole transporting property may be any suitable hole transporting compound, such as triarylamines or carbazoles, as long it has a triplet energy that is higher than that of the phosphorescent dopant to be employed…"  Here, Brown lists triarylamines or carbazoles together as examples of  suitable hole transporting compounds.  Subsequently, Brown discusses more specific hole-transporting compounds.  There is nothing in Brown to suggest that a triarylamines and carbazoles would only have hole-transporting property in the device of Brown, nor that only the specific triarylamine or carbazole compounds recited in Brown have hole-transporting property.  One having ordinary skill in the art would understand that Brown is acknowledging that both triarylamines and carbazoles have hole-transporting property.
The compound of the prior art Ma is a triarylamine compound and the modified compound in the rejection of record is a carbazole compound.  Additionally, the general formula of Ma is open to both amine and carbazole substituents, and teaches exemplary compounds with amine and with carbazole substituents.  Therefore, one having ordinary skill in the art would expect both the unmodified and modified compound to have hole-transporting property and the substitution of the carbazole substituent group for an amine substituent group would have been one known element for another.
Applicant's argument -- Applicant argues on pages 23–24 of the reply in items (2)–(3) that because Ma teaches that the honeycomb pi-extended structure may be used in combination with various types of hole-transporting compounds and Brown teaches various hole transporting compounds used as co-host, one having ordinary skill in the art would use the hole transporting compound of Ma as co-host to the honeycomb pi-extended structure of Ma and the references do not provide motivation to substitute the carbazole group in the compound of Ma with a diphenylamine group.
Examiner's response -- While Brown discusses hole-transporting compounds used as co-hosts, as discussed above and in the rejection of record, Brown is relied upon in the rejection of record to show that it is known by one having ordinary skill in the art that both triarylamine and carbazole group have hole-transporting properties, not to teach specific hole-transporting compounds.  The general formula of Ma is open to both amine and carbazole substituents, and Ma teaches exemplary compounds with diphenylamine and with carbazole substituents.  Therefore, given the general formula and teachings of Ma, and the teachings of Brown, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazolyl group in the compound of Ma with a diphenylamine group and the substitution would have been one known element for another.  One of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material, a blocking material, or a transporting material in the device of Ma and possess the benefits of better device performance, as taught by Ma, because the modified compound meets the general formula of Ma.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–18 and 20–23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US-20160254457-A1 (hereafter "Ma") in view of Brown et al. US-20060063031-A1 (hereafter "Brown").

Regarding claims 1–18 and 21–23, Ma teaches an OLED comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer comprises a compound of Formula I (¶ [0029], ¶ [0085]) as a host material, a blocking material, or a transporting material (¶ [0093], ¶ [0003]), and further teaches a formulation of the compound of Formula I and a solvent (¶ [0094]).  Ma teaches a device comprising the compound of Formula I has better performance (Abstract, ¶ [0058]).  Ma teaches specific examples of the compound of Formula I including  
    PNG
    media_image1.png
    350
    241
    media_image1.png
    Greyscale
 (page 19).
Ma does not specifically disclose a compound as above with a substituent having the claimed Formula (A) in the place the carbazolyl substituent.  However, Ma teaches substituents of the compound include amino and heteroaryl groups, among others (¶ [0025]).  Additionally, Ma teaches compounds comprising amino group substituents including, for example diphenylamine:
    PNG
    media_image2.png
    370
    359
    media_image2.png
    Greyscale
 (page 13).
Brown teaches that in OLEDs, materials with hole transporting properties may include triarylamines or carbazoles (¶ [0049]). Thus, Brown recognizes triarylamines and carbazoles as similar functional groups.
Therefore, given the general formula and teachings of Ma, and the teachings of Brown, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazolyl group in the compound above with a diphenylamine group, because Brown teaches triarylamines and carbazoles both have hole transporting properties, Ma teaches the substituent may suitably be selected as amino, and Ma teaches exemplary compounds with diphenylamine groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material, a blocking material, or a transporting material in the device of Ma and possess the benefits of better device performance as taught by Ma.  See MPEP § 2143.I.(B).
The modified compound of Ma has the structure 
    PNG
    media_image3.png
    350
    246
    media_image3.png
    Greyscale
.
The device and formulation comprising the modified compound of Ma meet claims 1–18 and 21–23.
The modified compound of Ma is a compound of claimed formula (II) and Formula (II-A-3) wherein:
	Z is in each case CR1;
	Y is not required to be present;
	n is in each case 0;
	R1 is in once case a group of formula (A) and in each remaining case hydrogen and R2 is not required to be present;
	R3 is not required to be present;
	R4 is not required to be present;
	L1 is not required to be present;
	k is 0;
	Ar1 is in each case an aromatic ring system having 6 carbon atoms (a phenyl group);
	Ar2 is not required to be present;
	R5 is not required to be present; and
	R6 is not required to be present.

Regarding claim 20, Ma in view of Brown teaches the modified compound as discussed above with respect to claim 1.
Ma in view of Brown does not specifically teaches an oligomer, polymer, or dendrimer containing the compound.  However, Ma teaches that, in OLEDs, small molecules may be incorporated into polymers, for example as a pendent group on a polymer backbone or as a part of the backbone and small molecules may also serve as the core moiety of a dendrimer, which consists of a series of chemical shells built on the core moiety (¶ [0009]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to incorporate the modified compound of Ma in view of Brown, which is a small molecule, into a polymer or dendrimer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP § 2143.I.(A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tokito et al. US 6,416,887 B1, which is cited on the IDS of 07/31/2019, teaches organic EL element comprising a compound represented by chemical formula (1) (Col. 3, third paragraph) which may be represented by chemical formula (4) (Col. 29) and discloses specific examples including chemical formula (19) 
    PNG
    media_image4.png
    221
    265
    media_image4.png
    Greyscale
 (Col. 46).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786